DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Examiner acknowledges the remarks and amendments filed on 2/24/21.  Claims 2 and 5 have been canceled. Claims 1 and 3 have been amended. Claims 1, 3, 4, and 6-14 are pending rejection below.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 4, and 6-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of copending Application No. 16500882 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the co-pending claims teach each and every instantly claimed limitation either explicitly or with overlapping ranges.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 4, and 6-14 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Kasagi JP_2014231533_A (see machine English translation).
1.	Regarding Claims 1, 3, 4, and 6-14, Kasagi discloses a porous, polymer film (paragraph 0047) having a low dielectric (paragraph 0062) comprising a porosity of 40% or more and cell (corresponds to claimed pores) diameter of 5 microns or less (Derwent Abstract) wherein said porous structure of the said film is a closed-cell structure (paragraph 0066).  Moreover, Kasagi exemplifies the average pore diameter in Example 3 being as low as 3 microns (paragraph 0083).  Such a relatively low average pore diameter would inherently meet instant Claims 1 and 6’s limitation of having a full width at half maximum in the pore diameter distribution of the pores to be 10 microns or less and 5 microns or less, respectively.  Furthermore, Kasagi discloses that its porosity can be preferably more than 50% but usually less than or equal to 90% (paragraph 0067).  Additionally, Kasagi discloses having a dielectric constant of 1.4 (paragraph 0069 and Table 1).  Kasagi further discloses its polymer being soluble in an N-methyl-2-pyrrolidone (paragraphs 0015, 0032). Kasagi also discloses its polymer can be Kasagi discloses the thickness of its film can range from 15-100 micrometers (paragraph 0063).  Kasagi discloses using its film in a board for a mm-wave antenna (paragraphs 0002, 0071 and Derwent Abstract).  Paragraph 0066, of Kasagi, indicates that its film can be an independent-cell structure.  Given that Kasagi substantially discloses the same product as being claimed by Applicants, it would therefore be expected for it to inherently possess the claimed dielectric constant at 60 GHz of instant claims 7 and 8.  Regarding product claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.). 
Response to Arguments
Applicant's arguments filed 2/24/21 have been fully considered but they are not persuasive. 
Applicants state:  “Kasagi, however, discloses no porous resin molding with an average pore diameter of 10 µm or less and porosity of 70% or more. Kasagi is silent for the pore distribution of the porous resin molding. Additionally, Kasagi neither discloses nor suggests why it is necessary to have the porosity, average pore diameter and pore diameter distribution as defined in claim 1 of this application, or how that is possible.”
The Examiner respectfully submits that what is required for anticipation is that the relied-upon reference teaches the ranges with sufficient specificity. In this regard, as Kasagi discloses that its porosity can be preferably more than 50% but usually less than or equal to 90% (paragraph 0067) and possess a cell (corresponds to claimed pore) diameter of 5 microns or less (Derwent Abstract). These ranges significantly teach the claimed ranges. 
Applicants state:  “As a non-limiting example to aid the Examiner in better understanding the differences between claim 1 and Kasagi, Applicants respectfully direct the Examiner to paragraphs [0041]-[0046] of the present application. By using the process described in paragraphs [0041]-[0046] of the present application, Applicants successfully obtained a porous low-dielectric polymer films having porous structures (porosity, average pore diameter and pore diameter distribution) as defined in claim 1. By achieving the porous structures as defined in claim 1, the claimed “porous low-dielectric polymer film” has a low dielectric constant at high millimeter-wave frequencies and improved mechanical strength during bending of the porous polymer film. One of ordinary skill would understand that this is an unexpected beneficial difference as compared to what is disclosed in Kasagi.”
The Examiner respectfully submits that Kasagi also discloses a low-dielectric constant at high millimeter wave frequencies (paragraph 0015) along with the ability to maintain mechanical strength (paragraph 0064). 
Applicants state:  “The Office, however, did not meet the requisite burden of providing rationale or evidence that could reasonably support the assertion that Kasagi inherently discloses “the pores have a pore diameter distribution with a full width at half maximum of 10 pm or less.” MPEP 2112.IV states “The Examiner must provide rationale or evidence to show inherency.””
.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHSEEN KHAN whose telephone number is (571)270-1140.  The examiner can normally be reached on Mondays-Saturdays 08:00AM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAHSEEN KHAN/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        March 2, 2021